Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Kauffman et al. (US 2016/0266594), hereinafter ‘Kauffman’, in view of Sylvia Smullin (US 2015/0330923), hereinafter ‘Smullin’, in further view of K. Gowri et al., “Infiltration Modeling Guidelines for Commercial Building Energy Analysis”,  PNNL-18898, Prepared for the U.S. Department of Energy under Contract DE-AC05-76RL01830, September 2009, 21 p.

With regards to Claim 1 and 13, Kauffman discloses a method comprising: obtaining, using at least one computing device disposed remote from an electronic meter of a building (end-use device 206, Fig.2), heating, ventilation and air conditioning (HVAC) information indicative of HVAC runtime at the building (The data from the utility using the at least one computing device,  a second subset of the HVAC information corresponding to a second time interval (the information collected from the at least one weather meter … are used to characterize the quality of the dwelling's insulation and air infiltration rates across the multiple time periods [0030], i.e. selecting first and second time intervals, emphasis added); computing, using the at least one computing device, an air leakage parameter indicative of an air leakage of the building (Key to the evaluation of a dwelling's energy performance are the calculation of U (i.e. thermal conduction) and K (i.e. air change rate) … The purpose of the inverse model explained herein includes the estimation of parameters U and K for any particular dwelling [0187]); FIG. 4 serve as inputs to the energy use characterization of the home, including as variables in the calculation of heating system energy efficiency, electrical appliance energy efficiency, and thermal envelope performance [0247]); and determining, using the at least one computing device, a set of retrofit opportunity scenarios to determine  (The overall insulative quality of a dwelling can be estimated 
Kauffman also discloses calculating energy use per a particular time interval (energy use in energy units per time interval [0242]; how much energy is being used at different times of day, on different days of the week, or at different times of the year [0008]; Energy disaggregation is an analytical technique that enables the parsing of an aggregate energy signal into separate elements that can be assigned to specific energy consuming devices or groups of devices at specific times [0011]).

Kauffman also discloses that it is known in the art to compare energy use calculations/models to determine retrofit advantages (creating two whole-building energy use models of the dwelling, one each from before and after the retrofit, and then comparing the two whole-building energy use models to find differences in energy use profiles [0009]).
However, Kauffman does not specifically disclose that a first subset of the HVAC information corresponds to a first time interval characterized at least in part by a first wind speed value, and that a second subset of the HVAC information corresponds to a second time interval characterized at least in part by a second wind speed value less than the first wind speed value, wherein each second time interval has a start or end timestamp that satisfies a threshold in relation to a start or end timestamp of each first time interval, wherein the first and second wind speed values represent information relating to wind speed during the first and second time intervals, respectively, and computing, using the at least one computing device and based on the first and second subsets of the HVAC information, an air leakage parameter; matching each time interval within the first set of time intervals with a corresponding second time interval; simulating, using the at least one computing device, a set of retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman to match each time interval within the first set of time intervals with a corresponding second time interval that would be characterized by similar HVAC heating/cooling conditions (similar homes over a given time period t [0196]), however, under a different wind conditions so only influence of one parameter, such as wind speed, could be accurately calculated/ evaluated, while using timestamps that satisfy thresholds that would accurately define start or end of each corresponding (matched) time interval as known in the art (Smullin, Gilbert, Torres). 
Smullin discloses monitoring energy use by selecting one-minute, 15-minute [0042] and/or hourly time intervals (i.e. first and second time intervals, emphasis added) characterized by wind speed and natural variations in weather [0036] and that the air leaks (The flow rate of air through a given hole or opening in a house [0082]) is a function of ambient wind speed (The flow rate per unit area for an entire house can be estimated as a function of |T.sub.a-T| and wind speed [0082]; also, [0100]; [0104]).

Gowri discloses for each scenario (Section 5, Sensitivity Analysis), the at least one computing device calculating one or more simulated air leakage parameters for the building (EnergyPlus infiltration input is calculated to be 0.2016 cfm/sf of exterior wall area, Executive Summary; EnergyPlus provides the option to define multiple infiltration objects for each zone and this option could be used to specify the infiltration due to wind and stack effects separately, p.20; Section 4; Equation 1, p.7; Table 1, p.6) .
Gowri also discloses that air leakage (infiltration) is a function of wind speed and variation of the wind speed (Section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri to select a first and a second subsets of the HVAC information corresponding to a first and a second time intervals characterized at least in part by a first and second wind speed values, wherein the first and second wind speed values represent information relating to wind speed during the first and second time intervals, and to compute an air leakage parameter for these two intervals because the air leakage 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri to use two different wind speeds with a second time interval characterized at least in part by a second wind speed value less than the first wind speed value wind to reflect two wind speed situations, one with a wind gust condition (first wind speed value) and one with a lesser speed, for example, average condition, (second wind speed value) that would represent typical wind variations over time (wind speed at each simulation time step, Gowri, Section 3, p.7) and correspond to different air leakages (air infiltrations) to have a more reliable indication of air leakage of the building under different infiltrations leading to more accurate and representative recommendation of the retrofit suitability related to air leakage.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri to simulate air leakage parameters for the building as known in the art in order to evaluate options for a retrofit related to improvement in air infiltration by comparing the simulated air leakage parameters with the computed existing air leakage of the building (similar to the discussed in Kauffman approach of comparing two models to evaluate retrofit advantages) and -2-4846-3276-7209.2FRA0002-US-CIPPATENTgenerate (transmit), using the at least one computing device, an electronic notification to an electronic device associated with the building, as known in the art (Abiprojo), the notification comprising at least one 

With regards to Claims 3 and 15, Kauffman further discloses obtaining the HVAC information comprises: receiving, from a resource consumption meter disposed at the building and using the at least one computing device, resource consumption data (The data from the utility meter(s), weather meter(s), indoor climate monitor(s), auxiliary input meter(s), and auxiliary output meter(s) can be collected in multiple ways including but not limited to: manual reading of the meters with corresponding time and/or date stamps; remote reading of the meters using a device capable of recording the data from the meters with corresponding time and/or date stamps; retrieval of the data from a utility database; collecting the data from energy consumer's online accounts through the use of webscrapers; input of the data by the user; direct data feed from a database containing the relevant data, or by other means [0078]); and computing, using the at least one computing device, the HVAC information based on the resource consumption data (calculating at least one energy metric for the dwelling using data obtained from the at least one energy meter and the at least one weather meter [0019]; calculate heating degree days and cooling degree days for the dwelling, and wherein the calculation of heating degree days and cooling degree days is a summation of heating degree hours and cooling degree hours [0029]; Characteristics of the residential . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Jan-Dieter Spalink et al. (2006/0111816), hereinafter ‘Spalink’.
Kauffman in view of Smullin, in further view of Gowri discloses the claimed invention as discussed in Claim 1.
In addition, Kauffman discloses, based on the air leakage parameter, suitability of the building for the retrofit opportunity as discussed above.
However, Kauffman does not disclose computing an ACH50 parameter, and determining suitability of the building for the retrofit opportunity based on the ACH50 parameter.
Spalink discloses that all buildings have a certain amount of air leakage, which may be expressed as a percentage of the total indoor air volume that is exchanged per hour (ACH), or as the amount of air (in cubic feet per minute) entering the interior air volume of the building when a pressure difference of 50 Pascals is induced between the indoor and the outside air space, a parameter called cfm50 [0050]).
Spalink also discloses that imperfections in the building envelope, such as cracks around windows and doors, as well as any gaps between individual construction elements, such as panels, which have not been joined or caulked properly, may all contribute to this leakage [0055]. 
.

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Priotomo Abiprojo et al. (US 2016/0377309), hereinafter ‘Abiprojo”.

With regards to Claim 2, Kauffman also discloses obtaining indoor climate data, for example temperature [0049] and computing, using the at least one computing device, the HVAC information based on the temperature data (the information collected from … the at least one indoor climate meter are used to characterize the quality of the dwelling's insulation and air infiltration rates across the multiple time periods [0030]; additional metrics can be generated through computed outputs of a whole-building energy use model. A non-limiting sample of whole-building energy use model metrics includes … Temperature dependent energy use for heating in energy units per degree or HDD per time interval [0134-0136]; The heat loss from air infiltration over a given time period can be represented as: 
Q.sub.I=0.018*V*K.sub.T*.DELTA.T [0181]). 

Smullin discloses temperature-communicating thermostat [0032-0033].
Abiprojo discloses using temperature data indicative of a temperature at the building from a thermostat (The processing module 1400 compares heat flux generated by the HVAC equipment against energy consumption. The heat flux may be indicated by return air temperature and/or indoor temperature, such as from a thermostat. The processing module 1400 may calculate the envelope of the building to determine the net flux [0197]; Using run time, duty cycle, temperature slopes, ambient temperature, and equipment heat flux versus building flux, appropriateness of equipment sizing can be determined [0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, and in view of Abiprojo to use data received from communicating thermostat and indicative of a temperature at the building to compute the value indicative of the HVAC information such as appropriateness of the HVAC equipment (Abiprojo [0201]). 

With regards to Claim 14, Kauffman in view of Smullin, in further view of Gowri, and in view of Abiprojo discloses the claimed limitations as discussed in Claims 2 and 13.

Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Patrick Andrew Shiel et al. (US 2016/0334126), hereinafter ‘Shiel”.

With regards to Claim 4, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses energy use analysis that included occupant’s lifestyle and behavior, their number, and intensity of energy appliance energy use while occupied [0147].
However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second internal human activity data, respectively, indicative of human activity at the building, wherein the first internal human activity data is within a threshold value of the second internal human activity data.
Smullin discloses human activity dues to high occupancy and cooking [0027].
Shiel discloses different human activity during nights and weekend versus actual operating hours in the building (over a two month period, showed that the building was lightly used overnight and at weekends, varying between 10 and 25 people at any time at weekends [0195]).


With regards to Claim 16, Kauffman in view of Smullin, in further view of Gowri, in further view of Shiel discloses the claimed limitations as discussed in Claims 4 and 13.

Claim 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Joel Stanley Gilbert (US 2014/0379298), hereinafter ‘Gilbert”.

With regards to Claim 5, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.

However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data is within a threshold value of the second solar irradiation data.
Smullin discloses that solar radiation may also be incorporated into the model [0045] and discloses solar heat gain [0071].
Gilbert discloses first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data is within a threshold value of the second solar irradiation data (It can also be shown how afternoons with full sun might compare to afternoons when it was the same temperature but was overcast. [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, in further view of Gilbert to select the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data (overcast afternoons, Gilbert [0119]) is within a threshold value of the second solar irradiation data (afternoon with full son, Gilbert [0119]) to evaluate how much solar gain affects the cooling system operation (Gilbert [0119]). 

Claim 17, Kauffman in view of Smullin, in further view of Gowri, in further view of Gilbert discloses the claimed limitations as discussed in Claims 5 and 13.

Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Michael Zeifman (US 2015/0081384), hereinafter ‘Zeifman”.

With regards to Claim 6, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses temperature dependent energy use in energy units per time interval per heating degree day (or per degree), both before and after a home energy efficiency improvement [0245]).
 However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first clock interval and the second time interval being defined at a second clock interval, the first clock interval being within a threshold range of the second clock interval.
Zeifman discloses selecting the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first first clock period, examiner added) and the time period is one week or more (second clock period, examiner added) [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, in further view of Zeifman to select the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first clock interval and the second time interval being defined at a second clock interval, the first clock interval being within a threshold range of the second clock interval to predict the energy consumption pattern over a longer term (threshold clock period) over a shorter term (first clock period) for a consumer enrolling in a behavior-based energy efficiency program.

With regards to Claim 18, Kauffman in view of Smullin, in further view of Gowri, in further view of Zeifman discloses the claimed limitations as discussed in Claims 6 and 13.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Bum-Suk Choi et al. (US 2011/0125787), hereinafter ‘Choi”.

Claim 7, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a first subset of the HVAC information in which the first wind speed value is at least 50% of a maximum wind speed value measured throughout a past period of time.
Choi discloses selecting first wind speed value is at least 50% of a maximum wind speed value (It may describe user preference information as a preference ratio, for example, a 10 m/s wind speed or 50% of a maximum wind speed [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, in further view of Choi to select a first subset of the HVAC information in which the first wind speed value is at least 50% of a maximum wind speed value measured throughout a past period of time as a user preference (Choi [0157]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

With regards to Claim 19, Kauffman in view of Smullin, in further view of Gowri, in further view of Choi discloses the claimed limitations as discussed in Claims 7 and 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Bradley I. Meier (US 2017/0104648), hereinafter ‘Meier”.

With regards to Claim 8, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a first subset of the HVAC information in which an average wind speed exceeds a first wind speed threshold.
Meier discloses selecting a first subset information in which an average wind speed exceeds a first wind speed threshold (it is determined that the respective average wind speed or maximum wind speed exceeded a predetermined threshold for the respective average wind speed or maximum wind speed  [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, in further view of Meier to select a first subset of the (HVAC) information in which an average wind speed exceeds a first wind speed threshold as known in the art of particular selection of wind data for transmission and alert purposes while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Ning-Bo Wang (US 2015/0355215), hereinafter ‘Wang”.

With regards to Claim 9, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold.
Wang discloses selecting a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold (For example, the central control unit 20 may restore disconnected wind turbines if the average wind speed during a predetermined period after the disconnection of the wind turbines is lower than or equal to a second threshold value that is set to be less than the first threshold value [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, in further view of Wang to select a second subset of the HVAC information in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in further view of Makoto Yamada (US 2016/0044246), hereinafter ‘Yamada”.

With regards to Claim 10, Kauffman in view of Smullin, in further view of Gowri discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a second subset of the HVAC information in which the second wind speed value is less than 10% of a maximum wind speed value measured throughout a past period of time.
Yamada discloses selecting information in which the value is less than 10% of a maximum value measured throughout a past period of time (the LUT 68 of FIG. 12 is a LUT in which only data having image quality evaluation values within 10% from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, in further view of Yamada to select a (second) subset of the (HVAC) information in which the second value such as wind speed value is less than 10% of a maximum value such as wind speed value measured throughout a past period of time to select the position of the intersection point for photography faster (Yamada [0074]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, in view of Spalink, and in further view of Horst Ermer et al. (US 2011/0179732), hereinafter ‘Ermer”.

With regards to Claim 11, Kauffman in view of Smullin, in further view of Gowri discloses the claimed invention as discussed in Claim 1.
In addition, Kauffman discloses wind effect with regards to air leakage/ infiltration [0071] as well as a computed stack effect draft flow rate [0133].
However, Kauffman does not disclose air leakage parameter comprises assuming that a wind effect parameter indicative of a wind effect is within a threshold value of a stack effect parameter indicative of a stack effect.
wind effect parameters, emphasis added), and stack effect and that a higher average pressure differential may be maintained in order to reduce or eliminate infiltration [0089]).
Yamada discloses that a stack effect is characterized by a critical threshold [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, Spalink, in further view of Yamada to compute an air leakage parameter under the assumption that stack effect threshold is not exceeded (Yamada) to disregard the stack effect that would contribute to the wind effect parameters (Spalink) in calculation of air leakage/infiltration as discussed in Kauffman.

With regards to Claim 20, Kauffman in view of Smullin, in further view of Gowri, Spalink, in further view of Yamada discloses the claimed limitations as discussed in Claims 11 and 13.


Response to Arguments
35 U.S.C. 101
Applicant’s arguments, see Applicant Arguments/Remarks filed, with respect to the rejection of Claims 1 and 13 have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendments. 

35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francesco Torres et al. (US 2017/0329357) discloses calculating (simulating) enthalpy difference between outside air and inside air in a building that depends on air leakage parameters as well as wind speed at a specific time interval used in a calculation [0065].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863